Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-01488-PAB

LAKEWOOD CITIZENS WATCHDOG GROUP, a Colorado nonprofit corporation,

       Plaintiff,

v.

CITY OF LAKEWOOD, COLORADO, a Colorado Home Rule Municipal Corporation,
and
BRUCE ROOME, in his official capacity as City Clerk, City of Lakewood, Colorado,

     Defendants.
_____________________________________________________________________

        ORDER ON THE MERITS PURSUANT TO FED. R. CIV. P. 65(a)(2)
_____________________________________________________________________

       This matter is before the Court pursuant to Fed. R. Civ. P. 65(a)(2). Plaintiff filed

a Motion for Temporary Restraining Order and for Preliminary Injunction [Docket No. 2].

With the parties consent, the Court consolidated the prelim inary injunction hearing with

a trial on the merits. Accordingly, this order constitutes a final adjudication of the issues

before the Court in this case.

I. BACKGROUND

       A. Factual Background1

       Plaintiff Lakewood Citizens Watchdog Group (“Watchdog”) is an organization

that publishes The Whole Story (“TWS”), a newsletter that reports on local issues in

Lakewood, Colorado. Docket No. 1 at 1-2. Defendant City of Lakewood, Colorado

       1
          These facts come from plaintiff’s complaint and motion for temporary
restraining order and preliminary injunction. Defendants do not dispute plaintiff’s factual
statements. See Docket No. 13 at 2; Docket No. 17 at 2 (“[T]he facts are not at
issue.”).
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 2 of 30




(“Lakewood” or the “city”) is a Colorado Home Rule Municipal Corporation. Id. at 3.

Defendant Bruce Roome is the City Clerk (the “Clerk”) for Lakewood, who is

responsible for the administration and enforcement of Lakewood campaign finance

laws. Id. Watchdog started as an online website in 2014. Id. at 4. Since 2015,

Watchdog has published two to three issues of TWS per year. Id. It is distributed to

Lakewood residents; the distribution totals approximately 22,000 copies. Id.

Watchdog’s mission, as stated on the front page, is to “keep the people informed of the

happenings of their local government that are ignored by a compliant news media.” Id.

        Plaintiff has provided the Court with copies of the October 2019 and

Spring/Summer 2021 TWS editions. See Docket No. 2-6 at 11-18; Docket No. 2-11.

The October 2019 edition is eight pages long, with about three articles per page. See

Docket No. 2-6 at 11-18. The articles discuss topics ranging from overviews of the

2019 Lakewood mayoral and city council races to Lakewood’s alleged failure to recover

a loan made to developers. Id. at 14-16. The descriptions of the elections include

candidate comparisons, noting the candidates’ voting records and which candidates

were fund-raising from “special interest donors.” See id. at 13-15. The Spring/Summer

2021 TWS edition is also eight pages and includes a preview of the upcoming fall 2021

city council race. See Docket No. 2-11 at 2. The edition contains, inter alia, articles on

development and growth in Lakewood, the possible expansion of Bear Creek Lake, and

the harassment of non-cooperative city council members by the mayor. See id. at 1-2,

6, 8.

        Plaintiff brings this case because it fears that defendants will enforce Lakewood



                                             2
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 3 of 30




municipal election disclosure and disclaimer regulations against it. On January 14,

2019, the Lakewood City Council passed Ordinance O-2018-22 (the “ordinance”),

replacing Lakewood Municipal Code § 2.54. Docket No. 2 at 1. T he ordinance

imposes disclosure and disclaimer requirements on certain election-related

communications. At issue in this case are the ordinance’s rules regarding independent

expenditures and electioneering communications.

       An “expenditure” is “any purchase, payment, distribution, loan, advance, deposit,

or gift of money by any person for the purpose of expressly advocating the election or

defeat of a candidate or supporting or opposing a ballot issue or ballot question. . . .”

Lakewood, Colo., Municipal Code § 2.54.020. An “independent expenditure” is “an

expenditure that is not controlled by or coordinated with any candidate or agent of such

candidate. . . .” Id. An “electioneering communication”

       means any communication broadcast by television or radio, printed in a
       newspaper or on a billboard, directly mailed, transmitted by means of the
       internet, or delivered by hand to personal residences or otherwise
       distributed that: (I) unambiguously refers to any candidate without
       expressly advocating that candidate; and (II) is broadcast, printed,
       mailed, delivered or distributed within 60 days before a municipal
       election; and (III) is broadcast to, printed in a newspaper distributed to,
       mailed to, delivered by hand or electronically transmitted to any
       communication by persons made in the regular course and scope of their
       business or any to an audience that includes members of the electorate
       for such public office.

Id. If a person makes independent expenditures or electioneering communications, the

ordinance requires that person to include certain disclosures and disclaim ers with his or

her communication. See id. §§ 2.54.030(F), 2.54.070.

       Plaintiff asks the Court to find that (1) the independent expenditure and



                                             3
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 4 of 30




electioneering communication2 portions of the ordinance violate the First Amendment

freedom of the press, both facially and as applied to Watchdog; (2) the ordinance’s

regulation of political speech violates the First Amendment right of free speech; and (3)

the definitions and regulations of expenditures and electioneering communications in

the ordinance are void for vagueness. Docket No. 1 at 13-20. Plaintiff seeks an order

(1) permanently enjoining defendants from enforcing the independent expenditure and

electioneering communication regulations or, in the alternative, enjoining enforcement

against Watchdog’s publication of TWS or any similar publication; (2) for declaratory

relief that the expenditure and electioneering communication regulations are void and

unenforceable because they violate the First Amendment rights of free speech and the

press and the Fourteenth Amendment’s guarantee of due process against vague laws;

and (3) nominal damages of $17.91 and cost of suit, including attorney fees and costs

pursuant to 42 U.S.C. § 1988. Id. at 20-21.

       B. Procedural Background

       On June 2, 2021, plaintiff filed its complaint and a motion seeking a temporary

restraining order (“TRO”) and preliminary injunction (“PI”). See Docket Nos. 1, 2. The

Court ordered briefing on the portion of the motion seeking a TRO. See Docket No. 7.



       2
          The complaint states that Lakewood Municipal Code §§ 2.54.020, 2.54.030,
and 2.54.070 violate the First Amendment. See Docket No. 1 at 16. Section 2.54.020
is the definition provision; plaintiff only challenges the definitions of expenditure and
electioneering communication. Accordingly, the Court does not consider the other
definitions in section 2.54.020 to be at issue in this case despite plaintif f’s contention
that all of section 2.54.020 violates the First Amendment. Section 2.54.030 contains a
multitude of provisions, of which only those concerning independent expenditures,
§ 2.54.030(F), have been challenged. Therefore, the Court does not consider the
portions of section 2.54.030 besides section 2.54.030(F) to be at issue.

                                              4
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 5 of 30




On June 16, 2021, the Court held a hearing on the portion of the motion seeking a

TRO. See Docket No. 14. The focus of the TRO was plaintiff’s desire to publish the

Spring/Summer 2021 issue of TWS, but the fact it had not done so out of concern that

defendants would enforce the independent expenditure regulations against it. See

Docket No. 2 at 11-12, 15. At the TRO hearing, defendant Roome, through counsel,

indicated that he would not enforce the independent expenditure regulations against the

Spring/Summer 2021 TWS issue. Based on this representation, the Court denied the

portion of the motion seeking a TRO as moot and set a PI hearing.3 See id. The

parties briefed the portion of the motion seeking a PI, see Docket Nos. 17, 18, and on

July 22, 2021 the Court held a hearing on the motion for a PI. Docket No. 19. At the

hearing, the parties made argument but did not present any witnesses or exhibits. The

parties agreed that there were no disputed factual issues and that it would be proper for

the Court to consolidate the PI hearing with a trial on the merits under Fed. R. Civ. P.

65(a)(2).

II. ANALYSIS

       A. Standard of Review

       Plaintiff argues that the ordinance is a content-based restriction of speech and,



       3
         At the PI hearing, defendants explained that the Clerk considers there to be two
steps involved in determining whether an independent expenditure that requires
disclosure of a donor has occurred: (1) the communication must be express advocacy,
and (2) the purpose of a donor must have been to create that express advocacy.
Defendants stated that, because the Spring/Summer 2021 TWS issue contained
articles on myriad issues, the Clerk would have been unable to conclude that any
donation was made for the purpose of express advocacy. At the PI hearing, plaintiff
indicated that it had published the Spring/Summer 2021 TWS issue two weeks prior to
the hearing.

                                            5
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 6 of 30




as a result, the Court should review it applying strict scrutiny. Docket No. 2 at 3. In the

alternative, plaintiff argues that, even if the Court applies the lower standard of exacting

scrutiny, the ordinance is still unconstitutional. Id.

       “Disclaimer and disclosure requirements may burden the ability to speak, but

they impose no ceiling on campaign-related activities, and do not prevent anyone from

speaking.” Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 366 (2010) (internal

citations and quotations omitted). Because of this, “[t]he Court has subjected these

requirements to ‘exacting scrutiny,’ which requires a ‘substantial relation’ between the

disclosure requirement and a ‘sufficiently important’ governmental interest.” Id. at 366-

67 (quoting Buckley v. Valeo, 424 U.S. 1, 64, 66 (1976)); see also Citizens United v.

Gessler, 773 F.3d 200, 209 (10th Cir. 2014) (collecting cases applying exacting scrutiny

to disclosure requirements).

       The Supreme Court recently reviewed the issue of exacting scrutiny in

Americans for Prosperity Foundation v. Bonta, 141 S. Ct. 2373 (2021) (hereinafter

“APF”). The case considered the constitutionality of a California law that compelled the

disclosure of a charity’s major donors. 141 S. Ct. at 2380. California obtained this

information by requiring charities to submit a tax form listing the names and addresses

of donors contributing over $5,000 annually to the charity. Id. The charities in question

refused to submit such information. Id. The Court held that the disclosure requirement

was facially unconstitutional. Id. at 2389.

       As for the standard of review, a majority of the Court did not reach agreement.

The Chief Justice, joined by Justices Kavanaugh and Barrett, stated that exacting



                                               6
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 7 of 30




scrutiny applies to First Amendment challenges to compelled disclosure. Id. at 2383.

The Chief Justice noted that the exacting scrutiny standard was “first enunciated” in a

campaign finance case, Buckley, 424 U.S. at 64-68, and stated that “exacting scrutiny

is not unique to electoral disclosure regimes.” APF, 141 S. Ct. at 2383.

        Justice Thomas concurred in part and concurred in judgment. Id. at 2389.

Justice Thomas agreed that the disclosure requirements at issue failed under exacting

scrutiny, but he would have applied strict scrutiny because the California law required

compelled disclosure of protected First Amendment associations. Id. at 2390. Justice

Alito, joined by Justice Gorsuch, concurred in part and concurred in judgment, stating

that “I am not prepared at this time to hold that a single standard applies to all

disclosure requirements. And I do not read our cases to have broadly resolved the

question in favor of exacting scrutiny.” Id. at 2391. Justice Alito noted that, because

the choice between strict and exacting scrutiny had no effect on the decision, he saw

no need to decide which standard to apply or whether the same level of scrutiny should

be applied in all First Amendment compelled disclosure of association cases. Id. at

2392.

        APF thus gives some support to plaintiff’s argument that strict scrutiny should

apply in this case. However, because Citizens United applied exacting scrutiny to

disclosure and disclaimer requirements in the election context, and APF does not

specifically overrule Citizens United’s holding regarding the standard of review, the

Court finds that it is appropriate to apply exacting scrutiny.

        APF provides guidance on what “exacting scrutiny” requires. Not only must a



                                              7
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 8 of 30




disclosure requirement be substantially related to a sufficiently important government

interest, but the disclosure requirement must also be narrowly tailored to the

government’s interest. APF, 141 S. Ct. at 2383. “W hile exacting scrutiny does not

require that disclosure regimes be the least restrictive means of achieving their ends, it

does require that they be narrowly tailored to the government’s asserted interest.” Id.

“[A] substantial relation to an important interest is not enough to save a disclosure

regime that is insufficiently tailored.” Id. at 2384. With this standard in mind, the Court

turns to the Lakewood ordinance. 4

       B. Independent Expenditures

       The Court first considers whether the independent expenditure provisions apply

to issues of TWS and, if so, whether this violates the First Amendment. Plaintiff argues

that the independent expenditure regulations do not pass exacting scrutiny because

they are not narrowly tailored and substantially related to a sufficiently important



       4
         The Tenth Circuit has “recognized that disclaimer statutes, which require that a
speaker include specified language or information in her speech, impose more
substantial burdens on First Amendment rights than disclosure or reporting
provisions[.]” Citizens for Responsible Gov’t State Pol. Action Comm. v. Davidson, 236
F.3d 1174, 1199 (10th Cir. 2000) (citing McIntyre v. Ohio Elections Comm’n, 514 U.S.
334, 355 (1995)). In Davidson, the court noted that the difference between disclosure
and disclaimer requirements is constitutionally significant and that the “Supreme Court
confirmed its distaste for such statutes last year in ACLF, when it affirmed this court’s
invalidation of a Colorado law requiring petition circulators to wear identification badges
that included the circulator’s full name.” Id. However, Citizens United did not draw any
distinction between disclaimer and disclosure requirements and evaluated both under
exacting scrutiny. See 558 U.S. at 366-71. The Tenth Circuit recognized as much
when it added the following descriptive parenthetical to Citizens United, with the
alterations appearing in Gessler, 773 F.3d at 209: (“The Court has subjected
[disclaimer and disclosure] requirements to exacting scrutiny” (internal quotation marks
omitted)). Accordingly, the Court will apply exacting scrutiny to both the disclosure and
disclaimer requirements of the ordinance.

                                             8
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 9 of 30




governmental interest. See Docket No. 2 at 11-12; Docket No. 18 at 8-10. Specif ically,

plaintiff argues that issues of TWS are not express advocacy or its functional equivalent

and, therefore, requiring plaintiff to disclose donor information or place disclaimers on

TWS issues would fail exacting scrutiny. See Docket No. 2 at 11-12; Docket No. 18 at

8-10. Additionally, plaintiff argues that these disclosures and disclaimers

unconstitutionally restrain the freedom of association. See Docket No. 2 at 1.

              1. Regulatory Framework

       The Lakewood Municipal Code requires disclaimers and disclosures for certain

kinds of communications. Section 2.54.030(F)(3)(a) contains the following disclaimer

provision:

       [i]n addition to any other applicable requirements provided by law, and
       subject to the provisions of this section, any communication that is
       broadcast, printed, mailed, delivered, or otherwise circulated that
       constitutes an independent expenditure for which the person making the
       independent expenditure expends of $500.00 or more on the
       communication shall include in the communication a statement that: (I) A
       statement that the communication has been “paid for by (full name of the
       person paying for the communication)” (II) A statement that the
       communication is “Not authorized by any candidate”; and (III) The name
       of a natural person who is the registered agent if the person identified in
       subparagraph (I) of this paragraph (a) is not a natural person.

Municipal Code § 2.54.030(F)(3)(a). An expenditure is “any purchase, payment,

distribution, loan, advance, deposit, or gift of money by any person for the purpose of

expressly advocating the election or defeat of a candidate or supporting or opposing a

ballot issue or ballot question. . . .” Id. § 2.54.020 (emphasis added). An “independent

expenditure” is “an expenditure that is not controlled by or coordinated with any

candidate or agent of such candidate. . . .” Id.



                                             9
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 10 of 30




        An independent expenditure committee “means one or more persons that make

 an independent expenditure in an aggregate amount [of] $500.00 or more, or that

 collect $500.00 or more from one or more persons for the purpose of making an

 independent expenditure.” Id. § 2.54.020. As an independent expenditure committee,5

 in addition to the disclaimer provision discussed above, plaintiff must (1) register with

 the City Clerk within two business day of the date on which it accepts in donations or

 spends as expenditures $500, id. § 2.54.030(F)(1)(a); and (2) disclose plaintiff’s full

 name, a natural person authorized to act as its registered agent, an address and phone

 number of its principal place of operations, and the aggregate ownership interest in it

 held by foreign nationals or corporations, id. § 2.54.030(F)(1)(b). Section

 2.54.030(F)(2) requires the disclosure of similar information to section

 2.54.030(F)(1)(a), in addition to (1) the name and street address of the registered

 agent; (2) the name and address of any person that, for the purpose of making an

 independent expenditure, donates more than $250 to the independent expenditure

 committee, id. § 2.54.030(F)(2)(b)(I), if (a) the donor is a natural person, the person’s

 occupation and employer, or (b) the person is not a natural person, the person’s nam e,

 parent corporation, names the person does business under, address of the person’s

 “home office,” and name and street address of the registered agent, id.

 § 2.54.030(F)(2)(b)(II)-(III); and (3) the name of the candidate who the independent

 expenditure is intended to support or oppose, id. § 2.54.030(F)(4). Section


        5
         The record does not provide any information on the amounts that plaintiff
 receives as donations or expends on each issue of TWS. However, defendants do not
 challenge that plaintiff qualifies under this and various other monetary thresholds, and
 the Court accordingly will consider them met.

                                             10
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 11 of 30




 2.54.030(F)(5) also requires plaintiff to establish a separate account at a financial

 institution and deposit all donations funding independent expenditures in such account.

        Section 2.54.050(B) sets forth the enforcement procedures. That section allows

 “[a]ny person who believes that a violation of this chapter has occurred” to file a written

 complaint within 120 days of the filing of the allegedly deficient report. Id.

 § 2.54.050(B). The City Clerk is required to dismiss a frivolous or groundless complaint

 and refer non-frivolous non-groundless complaints to an “independent hearing officer.”

 Id. § 2.54.050(B)(1.2). The hearing officer’s decision “shall be final, subject to review by

 the district court.” Id. The City Clerk may also initiate a complaint based on information

 the City Clerk “is aware [of] and finds credible and reliable.” Id. § 2.54.050(B)(1.3).

               2. Governmental Interest

        In order to pass exacting scrutiny, disclosure and disclaimer requirements must

 be substantially related and narrowly tailored to a sufficiently important government

 interest. See APF, 141 S. Ct. at 2383. “The Buckley Court identified important

 government interests that could meet the [exacting scrutiny] burden, including

 ‘provid[ing] the electorate with information,’ ‘deter[ring] actual corruption and avoid[ing]

 the appearance of corruption,’ and ‘gathering the data necessary to detect violations of’

 other election laws.” Indep. Inst. v. Williams, 812 F.3d 787, 792 (10th Cir. 2016)

 (quoting Buckley, 424 U.S. at 66-68). The informational interest is a legitimate

 government interest that can support disclosure requirements. Gessler, 773 F.3d at

 210. “[D]isclosures related to independent expenditures can ‘help citizens make

 informed choices in the political marketplace.’” Id. (quoting Citizens United, 558 U.S. at



                                              11
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 12 of 30




 368). However, “the strength of the governmental interest must reflect the seriousness

 of the actual burden on First Amendment rights.” Id. (quoting Doe v. Reed, 561 U.S.

 186, 196 (2010)). Defendants argue that Lakewood has an informational interest in

 requiring the disclosure of donors.6 Docket No. 17 at 6.

              3. Substantial Relationship and Narrow Tailoring

       The ordinance must have a substantial relationship and be narrowly tailored to

 the informational interest in order to survive exacting scrutiny. See APF, 141 S. Ct. at

 2383. Defendants argue that the ordinance is substantially related to the informational

 interest because it allows the public to discover who is funding the viewpoints

 expressed by TWS. See Docket No. 17 at 6-7. Plaintiff argues that independent

 expenditure regulations can only constitutionally be applied to express advocacy or its

 functional equivalent, see Municipal Code § 2.54.020 (“Expenditure means any

 purchase . . . for the purpose of expressly advocating the election or defeat of a

 candidate . . . .”), and the content of TWS cannot be considered express advocacy or

 its functional equivalent. See Docket No. 2 at 11-12.

       Plaintiff was fined under the ordinance for its October 2019 issue of TWS. See

 Docket No. 2-7. The Lakewood Administrative Hearing Office (“AHO”) found that the

 October 2019 issue of TWS was express advocacy because it “clearly and

 unequivocally favored certain candidates over other candidates” and “was intended to

       6
         Defendants state that “disclosure can also discourage corruption by bringing
 spending to light.” Docket No. 17 at 6. However, anti-corruption is recognized as
 separate from the informational interest. In Gessler, 773 F. 3d at 211, the Tenth Circuit
 rejected the Colorado Secretary of State’s assertion of an anti-corruption rationale for
 reporting independent expenditures, noting that “independent expenditures are not tied
 to corruption.”

                                             12
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 13 of 30




 advocate against particular candidates.” Id. at 2. Because it was express advocacy,

 the AHO found that the October 2019 issue was an electioneering communication that

 did not contain the requisite disclaimers and disclosure. Id. Defendants have

 subsequently acknowledged that this was in error and that, if a communication is

 express advocacy, it would be regulated as an expenditure and not as an electioneering

 communication. See Docket No. 17 at 9.

        Plaintiff argues that the test used by the AHO to determine whether TWS is

 express advocacy is impermissible. See Docket No. 2 at 11-12; Docket No. 18 at 11-

 12. Specifically, plaintiff claims that using the intent of the speaker to determine

 whether a communication is express advocacy is contrary to Supreme Court precedent.

 Docket No. 2 at 9. Plaintiff argues that express advocacy means either

 “communications that in express terms advocate the election or defeat of a clearly

 identified candidate,” Buckley, 424 U.S. at 44, n.52, 7 or the “functional equivalent of

 express advocacy,”8 as defined in the controlling opinion of the Chief Justice in Fed.

 Election Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449, 469-70 (2007) (hereinafter

 “WRTL II”).9 Id. at 9-10. In WRTL II, 551 U.S. at 469-70, the Chief Justice stated that a

 communication is the functional equivalent of express advocacy “only if the


        7
            In a footnote, Buckley stated that this would include words “such as ‘vote for,’
 ‘elect,’ ‘support,’ ‘cast your ballot for,’ ‘Smith for Congress,’ ‘vote against,’ ‘defeat,’
 ‘reject,’” 424 U.S. at 44 n.52, which have come to be known as the “magic words.”
        8
        Plaintiff states that it preserves for appeal the argument that only Buckley’s
 express advocacy test, and not the functional equivalence test, should apply. See
 Docket No. 2 at 11 n.3.
        9
         The Court refers to this case as WRTL II as distinguished from the earlier
 opinion, Wis. Right to Life, Inc. v. Fed. Election Comm’n, 546 U.S. 410 (2006).

                                              13
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 14 of 30




 [communication] is susceptible of no reasonable interpretation other than as an appeal

 to vote for or against a specific candidate.”

        Defendants largely fail to respond to this portion of plaintiff’s argument.

 Defendants do not put forth an argument regarding the test the Clerk will use to

 determine whether speech is express advocacy, and therefore an independent

 expenditure.10 See generally Docket No. 17. However, defendants do make an

 argument regarding the constitutionality of the term “expenditure” in the Colorado

 Constitution. See id. at 2-3. Defendants argue that the Colorado Supreme Court has

 interpreted “expenditure” to mean “only those communications that explicitly advocate

 for the election or defeat of a candidate in an upcoming election,” and cite the Buckley

 definition of express advocacy as used in the definition of expenditure. Id. at 3.

 Accordingly, there appears to be no disagreement between defendants and plaintiff that

 Buckley and subsequent Supreme Court caselaw provide the proper definition of

 express advocacy when it is used to define an expenditure.

        Therefore, the Court finds that when express advocacy is used in the definition

 of expenditure in the ordinance, it means express advocacy or its functional equivalent

 as defined in Buckley and WRTL II. The Court finds that the two issues of TWS that

 have been presented in the course of this litigation–the October 2019 and

 Spring/Summer 2021 issues–do not meet this definition. Defendants admitted as much

        10
          Defendants cite Harwood v. Senate Majority Fund, 141 P.3d 962 (Colo. App.
 2006), which discusses the definition of electioneering communications. See Docket
 No. 17 at 8. Defendants make no argument that the meaning of electioneering
 communications in Harwood equates to the meaning of express advocacy as used in
 the definition of expenditure in the Lakewood ordinance, and the Court therefore does
 not consider this argument.

                                                 14
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 15 of 30




 at the TRO hearing with respect to the Spring/Summer 2021 issue when defendant

 Roome, through counsel, stated that there was no potential for enforcement as to the

 Spring/Summer 2021 TWS issue as it was written.

       The October 2019 issue is likely to be a representative example of a fall edition

 in an election year. The issue is eight pages long; the “Inside this Issue” has sixteen

 articles titled: “Voters Approve Slower Growth,” “November City Elections,” “Summary

 of 200 Financing,” “Campaign Finance Reforms Fail,” “Misc. 200 Issues/Impacts,”

 “Ways to Get Around the Rules,” “Complaint against deGruy,” “Council Campaign

 Financing,” “Council Races - Ward 1, 3 & 5,” “Mayoral Race - Track Records,” “Jeffco

 De-TABOR Issue,” “Jeffco Refuses to Collect Loans,” “Trash Hauler Regulation Issue,”

 “Budget Issues & Pay Raises,” “Rooney Valley Lawsuits,” and “Union Blvd.

 Neighborhood Study.” See Docket No. 2-6 at 11. The first two pages of the October

 2019 edition describe the results of a special election and an issue on the November

 2019 ballot called Question 200. See id. at 11-12. The third and fourth pages have

 articles on the upcoming city council races, the various fund-raising sources of the

 candidates, and comparisons of the candidates in three of the races. See id. at 13-14.

 There are additional articles about alleged campaign finance violations of a city council

 candidate. Id. at 13. The fifth page describes the voting records of the five mayoral

 candidates as well as the donor sources of two mayoral candidates. Id. at 14. Page six

 has articles on the Taxpayer Bill of Rights (“TABOR”), non-repayment of a loan by

 developers owed to Jefferson County, and school board candidates. Id. at 15. Page

 seven is focused on a waste management ballot issue, and page eight has another



                                             15
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 16 of 30




 TABOR article as well as articles about over-development. See id. at 17-18.

        In Citizens United, 558 U.S. at 325, the Court found that the feature length film

 Hillary: The Movie was the functional equivalent of express advocacy. The Court stated

 that “[t]he movie, in essence, is a feature-length negative advertisement that urges

 viewers to vote against Senator Clinton for President. . . . The narrative may contain

 more suggestions and arguments than facts, but there is little doubt that the thesis of

 the film is that she is unfit for the Presidency.” Id. In contrast, the October 2019 issue

 of TWS does not deem any particular candidate fit or unfit for office. While a few

 articles disfavor Adam Paul for mayor, see, e.g., Docket No. 2-6 at 16 (describing Mr.

 Paul’s endorsement of a ballot issue as a “classic you scratch my back and I’ll scratch

 yours”), as a whole, the articles in the October 2019 issue describe, m ore than offer

 opinions, regarding the 2019 Lakewood election candidates and issues, as well as

 other issues facing the City. See, e.g., id. at 18 (describing fight between developers

 and the Green Mountain W ater District Board and discouraging voters from using ballot

 harvesters). Defendants admitted at the PI hearing that the Spring/Summer 2021 TWS

 issue touched on too many topics to be considered express advocacy under the

 ordinance. The October 2019 issue similarly covers many different issues before the

 City; some articles mention candidates or ballot issues, but some do not. Compare

 Docket No. 2-6 at 15 (listing mayoral candidates’ voting records), with id. at 16

 (describing failed repayment of a loan by developers to Jefferson County and

 Lakewood). In light of the broad spectrum of issues in a TWS newsletter, the Court

 finds that TWS editions are susceptible to reasonable interpretations as som ething



                                             16
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 17 of 30




 other than appeals to vote for or against a specific candidate. Cf. WRTL II, 551 U.S. at

 469-70 (“[A] court should find that an ad is the functional equivalent of express

 advocacy only if the ad is susceptible of no reasonable interpretation other than as an

 appeal to vote for or against a specific candidate.”).

         Accordingly, the Court finds that the issues of TWS that have been presented to

 the Court are not express advocacy or its functional equivalent. 11 Cf. Citizens United,

 558 U.S. at 325-26 (evaluating film as a whole to determine whether it was the

 functional equivalent of express advocacy).12 Therefore, section 2.54.030(F) of the

 ordinance cannot be applied to TWS and the Court will enjoin defendants from doing

 so.13




         11
           Plaintiff also argues that the independent expenditure regulations do not
 survive exacting scrutiny. See Docket No. 2 at 6, 11-12. Because the Court f inds that
 the issues of TWS are not express advocacy or its functional equivalent and that the
 regulations therefore do not apply, the Court need not decide if they survive exacting
 scrutiny.
         12
            At the PI hearing, defendants put forth a limiting principle in the interpretation
 of what donor disclosures would actually be required. Defendants argued that, when
 reviewing a publication like the Spring/Summer 2021 issue of TWS, the Clerk was
 unable to determine that any donation was made for the purpose of express advocacy
 because there are simply too many articles and issues being discussed. However,
 donor disclosure is not the only requirement of the ordinance. It also requires, inter alia,
 registration as an independent expenditure committee, a separate bank account for
 donations, and a disclaimer. See Lakewood, Colo., Municipal Code § 2.54.030(F)(1),
 (3), (5). Because the Court finds that the independent expenditure provisions of the
 ordinance do not apply to TWS, the Court need not address whether this limiting
 construction would allow the ordinance to survive exacting scrutiny as applied to
 plaintiff.
         13
          The Court assumes that the October 2019 and Spring/Summer 2021 editions
 are representative TWS editions.

                                              17
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 18 of 30




        C. Electioneering Communications

        Plaintiff argues that, because its fall 2021 issue of TWS will be published within

 60 days of the Lakewood municipal election and will name candidates for office, it fears

 it will be fined if it does not comply with the ordinance’s requirements for electioneering

 communications. Docket No. 2 at 1. Plaintiff argues that the ordinance’s electioneering

 communications regulations do not survive exacting scrutiny because they are not

 substantially related and narrowly tailored to the informational interest as applied to

 plaintiff. Id. at 3. Plaintiff also argues that the regulations are facially unconstitutional

 because of vagueness and overbreadth concerns. Id. Defendants argue that the

 definition of electioneering communications passes constitutional muster and

 application of the ordinance to TWS’s issues survives exacting scrutiny. Docket No. 17

 at 3-5, 8.

               1. Regulatory Framework

        Electioneering communication means any communication broadcast by
        television or radio, printed in a newspaper or on a billboard, directly
        mailed, transmitted by means of the internet, or delivered by hand to
        personal residences or otherwise distributed that: (I) unambiguously refers
        to any candidate without expressly advocating that candidate; and (II) is
        broadcast, printed, mailed, delivered or distributed within 60 days before a
        municipal election; and (III) is broadcast to, printed in a newspaper
        distributed to, mailed to, delivered by hand or electronically transmitted to
        any communication by persons made in the regular course and scope of
        their business or any to an audience that includes members of the
        electorate for such public office.

 Municipal Code § 2.54.020. Any person who expends more than $500 annually on

 electioneering communications must report the amount expended on the

 communications and the name and address of any person who contributes more than



                                               18
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 19 of 30




 $250 annually to the person expending more than $500 on the communications. Id.

 § 2.54.070(1). A person who contributes more than $500 for the purpose of making an

 electioneering communication must also report, within 48 hours of a donation, the

 names and addresses of the person’s chief executive officer, any professional lobbyists

 that have been paid to communicate with covered official as defined by the Colo. Rev.

 Stat. § 24-6-301(1.7), and any person paid to communicate with the mayor or city

 council members concerning changes to Lakewood ordinances, resolutions, or rules.

 Id. § 2.54.070(2). The communication must include a disclaimer that it was “paid for by

 (full name of the person paying for the communication),” the communication is “[n]ot

 authorized by any candidate”, and the name of a natural person who is the registered

 agent if the person paying for the electioneering communication is not a natural person.

 Id. § 2.54.070(3)(a). Additional regulations specify the size and placement of the

 disclaimer. See id. § 2.54.070(3)(b)-(d).

       The primary differences between an electioneering communication and an

 independent expenditure is what they apply to and their timing. An electioneering

 communication is not express advocacy, see Municipal Code § 2.54.020 (an

 electioneering communication “means any communication . . . that: (I) unambiguously

 refers to any candidate without expressly advocating that candidate.”), while an

 independent expenditure is express advocacy. See id. (an expenditure is “any

 purchase . . . for the purpose of expressly advocating the election or defeat of a

 candidate.”). Moreover, an electioneering communication is made within 60 days of an

 election, while an independent expenditure is not temporally limited. See id.



                                             19
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 20 of 30




 § 2.54.020.

               2. Exacting Scrutiny

       Plaintiff argues that the definition of electioneering communications “pulls in all

 news reporting before an election, explicitly noting that it covers communications that

 are not express advocacy.” Docket No. 2 at 7. Defendants argue that the definition of

 electioneering communication is not so broad. Docket No. 17 at 7. Def endants argue

 that the Court should find that, under Harwood, 141 P.3d at 966, a case that also

 construed the meaning of “electioneering communications,” the definition of

 electioneering communication does not include all mentions of a candidate, but rather

 only those communications meant to sway public opinion. Id. at 8.

       In Harwood, the Colorado Court of Appeals examined the definition of

 electioneering in Colo. Const. art. XXVIII, which defines “electioneering communication”

 as

       any communication broadcasted by television or radio, printed in a
       newspaper or on a billboard, directly mailed or delivered by hand to
       personal residences or otherwise distributed that:
       (I) Unambiguously refers to any candidate; and
       (II) Is broadcasted, printed, mailed, delivered, or distributed within thirty
       days before a primary election or sixty days before a general election; and
       (III) Is broadcasted to, printed in a newspaper distributed to, mailed to,
       delivered by hand to, or otherwise distributed to an audience that includes
       members of the electorate for such public office.

 Colo. Const. art. XXVIII, § 2(7)(a). The court held that “the Colorado electorate

 intended Article XXVIII to regulate communication that expresses ‘electoral advocacy’

 and tends to ‘influence the outcome of Colorado elections.’” Harwood, 141 P.3d at 966.

 The key difference between the provision in Harwood and this case, however, is that



                                             20
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 21 of 30




 the definition of electioneering communication in this case excludes express advocacy.

 See Municipal Code § 2.54.020 (“Electioneering communication means any

 communication . . . that: (I) Unambiguously refers to any candidate without expressly

 advocating that candidate . . . .” (emphasis added)). Therefore, defendants’ argument

 that the Court should only consider electioneering communications to be those that

 tend to influence the outcome of an election, based on Harwood, is misplaced.

       Plaintiff argues that the Court should either find that the electioneering

 communication regulations are unconstitutional or, in the alternative, impose a limiting

 construction that they can only reach express advocacy or its functional equivalent.

 The Court addresses the limiting construction argument first.

       In Citizens United, 558 U.S. at 366, the Court considered, am ong other things,

 the constitutionality of the electioneering communication disclaimer and disclosure

 provisions of the Bipartisan Campaign Reform Act of 2002 (“BCRA”). Under BCRA,

 any person spending more than $10,000 on electioneering communications in a

 calendar year was required to file a disclosure statement with the Federal Election

 Commission identifying “the person making the expenditure, the amount of the

 expenditure, the election to which the communication was directed, and the names of

 certain contributors.” Id. Citizens United argued that applying the disclosure and

 disclaimer provisions to Hillary: The Movie, and three advertisements for the movie,

 was unconstitutional. Id. The Court, applying exacting scrutiny, upheld the disclaimer

 and disclosure requirements under Congress’s informational interest. Id. at 371. The

 Court found that the advertisements were electioneering communications because they



                                            21
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 22 of 30




 “referred to then-Senator Clinton by name shortly before a primary and contained

 pejorative references to her candidacy.” Id. at 368. However, the Court rejected

 Citizens United’s argument that the disclosure requirements in BCRA § 201 must be

 confined to express advocacy or its functional equivalent. Id. The Court noted that

 “disclosure is a less restrictive alternative to more comprehensive regulations of

 speech” and “the public has an interest in knowing who is speaking about a candidate

 shortly before an election.” Id. at 369. The Court stated:

         The principal opinion in WRTL [II] limited 2 U.S.C. § 441b’s restrictions on
         independent expenditures to express advocacy and its functional
         equivalent. 551 U.S., at 469-476 (opinion of ROBERTS, C.J.). Citizens
         United seeks to import a similar distinction into BCRA’s disclosure
         requirements. We reject this contention.

 Id. at 368-69. Because Citizens United did not require BCRA’s electioneering

 communication disclosure and disclaimer requirements to be limited to express

 advocacy or its functional equivalent in order to survive exacting scrutiny, the Court

 here declines plaintiff’s invitation to interpret the Lakewood ordinance with this limiting

 principle. In interpreting Citizens United, the Tenth Circuit has held that “[i]t follows from

 Citizens United that disclosure requirements can, if cabined within the bounds of

 exacting scrutiny, reach beyond express advocacy to at least some forms of issue

 speech.” Indep. Inst., 812 F.3d at 795. Accordingly, the Court rejects plaintiff’s

 alternative argument that the electioneering communications should only regulate

 express advocacy or its functional equivalent. See Docket No. 2 at 9-10; Docket No. 18

 at 7.

         Although the Court finds that the definition of electioneering communication need



                                              22
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 23 of 30




 not be limited to express advocacy or its functional equivalent, this does not mean that

 the application of the electioneering communication regulations to TWS passes

 exacting scrutiny.

        To pass exacting scrutiny, the ordinance must be sufficiently related and

 narrowly tailored to the informational interest. See APF, 141 S. Ct. at 2384 (“A

 substantial relation is necessary but not sufficient to ensure that the government

 adequately considers the potential for First Amendment harms before requiring that

 organizations reveal sensitive information about their members and supporters.”).

 “Narrow tailoring is crucial where First Amendment activity is chilled—even if

 indirectly—‘[b]ecause First Amendment freedoms need breathing space to survive.’” Id.

 (quoting NAACP v. Button, 371 U.S. 415, 433 (1963)). Even if Lakewood has an

 informational interest in the electioneering communication regulations, the Court finds

 that these regulations are neither sufficiently related nor narrowly tailored to the

 informational interest.

        The Court first discusses the disclaimer provision. This provision requires that

 an electioneering communication that costs more than $500 include a statement that it

 was “paid for by (full name of the person paying for the communication),” the

 communication is “[n]ot authorized by any candidate,” and the name of a natural person

 who is the registered agent if the person paying for the electioneering communication is

 not a natural person. Municipal Code § 2.54.070(3)(a).

        Plaintiff argues that the disclaimer requirement does not serve the informational

 interest because a reader would not think a candidate had authorized an entire

 newsletter. Docket No. 2 at 5. Plaintiff additionally argues that, if disclaimers are

                                              23
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 24 of 30




 required for each individual article, this would displace much of plaintiff’s reporting. Id.

 at 6. Defendants’ response argues that the informational interest applies to plaintiff, but

 does not specifically address the disclaimer provision. See Docket No. 17 at 6-7. At

 the PI hearing, defendants stated that they believed the disclaimer requirement would

 be met by a single disclaimer for the entire newsletter on the first or last page, and not

 individual disclaimers for each article. Defendants then argued that the disclaimer

 provision, read this way, served the informational interest because it informed a reader

 that the TWS issue was not authorized by any candidate, was paid for by plaintiff, and

 gave the information for the registered agent, which would allow a reader to contact

 plaintiff and look into plaintiff’s financial disclosures.

        The ordinance states that disclaimers are required for “any electioneering

 communication on which the person responsible for the communication expends

 $500.00 or more.” Municipal Code § 2.54.070(3)(a). The ordinance requires that for a

 nonbroadcast communication, “the City Clerk shall, by rule, establish size and

 placement requirements for the disclaimer.” Id. § 2.54.070(3)(c). Because the Clerk is

 the party tasked with establishing the placement requirements for the disclaimer and

 has represented that an issue of TWS would only require one disclaimer, the Court

 finds that the ordinance only requires one disclaimer per issue of TWS. Cf. Gessler,

 773 F.3d at 206 (discussing Colorado Secretary of State’s interpretation of two

 exemptions to the definition of electioneering communication in Colorado Constitution).

        As applied to TWS, defendants do not explain what interests the regulations

 serve. TWS already states that it is published by Watchdog. See Docket No. 2-6 at 11.

 While articles do not list an author, TWS provides contact information and lists the

                                                24
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 25 of 30




 names of three persons under “Watchdog Volunteer Staff,” including its president,

 editor, and researcher. See id. at 18. The only new information the disclaimer would

 provide to a reader is that the newsletter is not authorized by any candidate.

 Defendants argue that, without disclosure, “there is simply no way for anyone who

 receives the Watchdog to have any idea about who’s views are being presented, make

 any assessment of the motivations for said views, and make any assessment about

 what effects those views and that support may have on elected officials.” Docket No.

 17 at 7. Plaintiff argues that no one would expect a candidate to authorize an entire

 newsletter, especially because articles frequently are unrelated to candidates. Docket

 No. 2 at 5. The October 2019 issue of TWS contains articles ranging from the voting

 records of mayoral candidates to the use of TABOR refunds. See Docket No. 2-6 at

 15, 18; see also supra Section II.B.3 (describing contents of October 2019 TWS issue).

 Plaintiff’s antagonism toward perceived over-development in Lakewood and Jefferson

 County gets particular attention, including articles about the results of a special election

 to limit housing growth and a developer’s refusal to repay a loan. Docket No. 2-6 at 1,

 16.

        Because the issues of TWS state that they are published quarterly by plaintiff,

 identify plaintiff’s staff, and contain articles on many different issues that frequently do

 not mention a candidate, see Docket Nos. 2-6, 2-11, the Court finds that the disclaimer

 provision is not substantially related and narrowly tailored to the informational interest

 as applied to plaintiff.

        The Court next considers the disclosure provision and comes to the same

 conclusion. This provision requires Watchdog to report the name and address of any

                                              25
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 26 of 30




 person who contributes more than $250 to Watchdog annually if Watchdog expends

 over $500 annually on an electioneering communication. Municipal Code

 § 2.54.070(1). If the contributor is a natural person, the disclosure must also include

 the person’s occupation and employer. Id. The ordinance states that an electioneering

 communication is any communication distributed within 60 days of a municipal election

 to the relevant electorate that “unambiguously refers to any candidate without expressly

 advocating that candidate.” 14 Id. § 2.54.020. The Court has already rejected

 defendants’ argument that electioneering communications are only those intended to

 influence an election and rejected plaintiff’s alternative argument that electioneering

 communications can only regulate express advocacy or its functional equivalent.

        The informational interest is served by knowing “who is speaking about a

 candidate shortly before an election.” Citizens United, 558 U.S. at 369. However, it is

 not clear that a donor to W atchdog is a person talking about a candidate. In

 Independence Institute, 812 F.3d 789-90, the Tenth Circuit upheld the application of a

 Colorado electioneering communication regulation to an advertisement urging voters to

 support an audit of Colorado’s Health Benefit Exchange that mentioned Colorado’s

 incumbent governor by name and instructed viewers to call the governor to tell him to


        14
           The ordinance states that “[e]lectioneering communication means any
 communication . . . that: . . . (III) is broadcast to, printed in a new spaper distributed to,
 mailed to, delivered by hand or electronically transmitted to any communication by
 persons made in the regular course and scope of their business or any to an audience
 that includes members of the electorate for such public office.” Municipal Code
 § 2.54.020. The Court is unsure what a communication that is “delivered by hand or
 electronically transmitted to any communication by persons made in the regular course
 and scope of their business” means, but finds that this lack of clarity is immaterial to the
 grounds on which the Court rests its finding that the ordinance does not satisfy exacting
 scrutiny.

                                              26
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 27 of 30




 support audit legislation. The court found Citizens United dispositive of the issue, but

 noted that “it is important to remember that the Institute need only disclose those

 donors who have specifically earmarked their contributions for electioneering

 purposes.” Id. at 797-98. There is no electioneering communication earmark

 requirement in the Lakewood ordinance; it requires Watchdog to disclose “the name

 and address of any person that contributes more than $250 per year to the person

 expending $500.00 or more on the communications.” See Municipal Code

 § 2.54.070(1). Additionally, Watchdog typically publishes two to three issues of TWS

 per year, see Docket No. 2-1 at 2, ¶ 4; the funds of a person who donates to Watchdog

 in January of a year that holds a November election may be spent on one of the earlier

 issues of TWS that would not be published within 60 days of an election. However, the

 regulations would still require Watchdog to report this person’s information.

        The Court agrees with plaintiff that applying the electioneering communication

 regulations to Watchdog’s donors would imply that a donor supported or opposed a

 particular candidate, when a donor may simply value TWS’s discussion of local issues,

 such as the potential expansion of the water storage capacity of Bear Creek Lake.

 See, e.g., Docket No. 2-11 at 8 (discussing reservoir capacity). Donor A may wish to

 support TWS’s coverage of local elections. Donor B may donate in order to support

 TWS’s discussion of local, non-election issues. There is no earmarking requirement in

 the ordinance, so there is no indication that plaintif f knows the intentions of Donor A

 and Donor B. But the ordinance requires plaintiff to disclose their information equally

 so long as they both donate over $250 annually. This creates a “mismatch” between

 the interest served–knowing who is speaking about a candidate–and the information

                                             27
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 28 of 30




 given. Cf. APF, 141 S. Ct. at 2386 (“There is a dramatic mismatch, however, between

 the interest that the Attorney General seeks to promote and the disclosure regime that

 he has implemented in service of that end.”).

        A municipality is “not free to enforce any disclosure regime that furthers its

 interests. It must instead demonstrate its need for universal production in light of any

 less intrusive alternatives.” Id. Defendants’ primary argument is that electioneering

 communications are only those that are intended to influence an election. See Docket

 No. 17 at 8. However, the Court has rejected that argument. A less intrusive

 alternative could be only requiring the disclosure of those who earmarked their

 donations for electioneering communications, as was the case in Independence

 Institute, 812 F.3d at 797. Because an issue of TWS published within 60 days of a

 municipal election will be an electioneering communication, the Court finds that

 defendants have failed to demonstrate the need for the disclosure of all of plaintiff’s

 donors over $250 for an election year. Accordingly, the Court finds that the

 electioneering communication disclosure provisions do not pass exacting scrutiny as

 applied to plaintiff.15

        15
           Defendants argue that plaintiff is merely seeking a press exemption, but
 Citizens United foreclosed any special First Amendment privileges for the press.
 Docket No. 17 at 5. Plaintiff argues that the ordinance is unconstitutional as ap plied to
 news reporting, not that its status as a media source conveys additional protection.
 Docket No. 18 at 3. The Court does not rely on the lack of a press exemption to find
 the electioneering communications unconstitutional as applied to W atchdog. While a
 regulation may “properly distinguish the news media from other speakers” in certain
 circumstances, “that distinction has no basis in the First Amendment and cannot
 immunize differential treatment from a First Amendment challenge; a difference in
 treatment would have to be defended on other grounds.” Gessler, 773 F.3d at 212. In
 this case, the Court finds that the electioneering communication regulations do not
 survive exacting scrutiny because the regulations are not substantially related and

                                             28
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 29 of 30




        Therefore, the Court finds that the application of the section 2.54.070 of the

 Lakewood Municipal Code to Watchdog violates the First Amendment. Because this

 finding affords plaintiff relief from the regulations, the Court declines to address

 plaintiff’s challenge that the ordinance is facially unconstitutional due to overbreadth

 and vagueness. See Docket No. 2 at 3; see also Gessler, 773 F.3d at 203 (“We do not

 address the facial challenge to the disclosure provisions, because we afford Citizens

 United the relief it requested through its as-applied challenge.”).

 III. CONCLUSION

        For the foregoing reasons, the Court finds that the independent expenditure

 regulations, section 2.54.030(F), cannot be applied to issues of TWS because TWS is

 neither express advocacy nor its functional equivalent. Additionally, the Court finds that

 the electioneering communication regulations, section 2.54.070, as applied to

 Watchdog, violate the First Amendment because they are neither substantially related

 nor narrowly tailored to the informational interest.

        The parties have agreed that, pursuant to Fed. R. Civ. P. 65(a)(2), the

 preliminary injunction hearing was advanced to a trial on the merits and the briefing and

 argument at the hearing was the full extent of the required argument in this case.

 Accordingly, it is

        ORDERED that defendants are enjoined from applying Lakewood, Colo.,

 Municipal Code § 2.54.030(F) to issues of The Whole Story. It is further

        ORDERED that Lakewood, Colo., Municipal Code § 2.54.070 violates the First


 narrowly tailored to the informational interest as applied to plaintiff.


                                               29
Case 1:21-cv-01488-PAB Document 20 Filed 09/07/21 USDC Colorado Page 30 of 30




 Amendment as applied to plaintiff. It is further

        ORDERED that this case is closed.




        DATED September 7, 2021.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             30
